Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 1 of 19




                 EXHIBIT E
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 2 of 19



June 27, 2019


By EMAIL:
Appeal Officer
Boston College
140 Commonwealth Avenue
Chestnut Hill, MA 02467

                       Re:     Appeal of

To Whom it May Concern:

       I submit this appeal of the decision dated June 18, 2019 which found me responsible (the
“Decision”) for a violation of the Sexual Assault provision of the Boston College (“BC” or the
“College”) Student Sexual Misconduct Policy 2018-2019 (the “Policy”) and issued a sanction of
suspension, stemming from an alleged incident that occurred on November 4, 2018 involving
                 (“Complainant” or “        ”).

        First, and most importantly, I would like you to know that I have never in my life been
involved in any disciplinary process, and my moral and ethical standards are from an upbringing
such that I would never think to engage in the type of behavior of which I have been accused. I
was raised in a close-knit family, in which I was taught the importance of respect and compassion
for others, especially for the women in my life. I have always lived by the mantra of “paying it
back and paying it forward,” which has been reflected in my dedication to volunteer work, in
fighting for what is right, and for assisting those in need. I chose to attend Boston College because
it allowed me to pursue my dreams of not only                                                 but also
because it would provide me with a degree from the                                              which
opens the door to preeminent career opportunities. I am extremely grateful to be pursuing my
academic and            careers here and would never engage in conduct that could jeopardize that.
Furthermore, I would never intentionally cause harm to anyone and am deeply distressed about
the false allegations made against me.

        I am appealing the Decision on the grounds that (1) BC committed material procedural
errors that likely adversely affected the result of the conduct adjudication, and (2) I have recently
become aware of new evidence that was unavailable to me at the time of the adjudication process,
which would have likely affected the finding. Accordingly, I respectfully request that the Decision
finding me responsible for a violation of the Policy be reversed, and the sanction of suspension be
vacated.

I.     Procedural errors that unfairly and materially affected the outcome of the case.

       BC engaged in substantial procedural errors that adversely affected the outcome of the case
when the Investigators failed to notify me of the allegations against me, incorrectly applied the
standard of review, operated from the presumption that I was guilty of the misconduct alleged,
sought to collect evidence that supported their conclusion and disregarded potentially exculpatory



                                                  1
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 3 of 19



evidence. The shoddy and superficial investigation process was replete with procedural errors that
deprived me of a fair proceeding, as outlined below.

       A.      BC failed to notify me of the allegations against me.

        Fair process requires that an accused be notified of the allegations against him.
Notwithstanding, I was ultimately found responsible for conduct in violation of BC’s Policy that
differed from the alleged violation with which I was initially charged. In the January 23, 2019
Notice to Appear, Dean O’Driscoll advised that I was under investigation for engaging in non-
consensual sexual contact with the Complainant while she was incapacitated, and pointed to the
relevant policy sections that were implicated by these allegations. Based on this notice, I
understood the charges against me to relate to an allegation that Complainant was unable to consent
due to her incapacitation at the time of our encounter. The investigative team then cleared me of
those allegations, changed the theory of the case without providing me notice, and found me
responsible for allegations supported by different policy sections.

       I met with Dean Corey Kelly on December 14, 2018 and, as the Investigatory Report states,
I was specifically informed that I would receive written notification of          allegations and
the policy sections that were implicated by those allegations, from Dean Kristen O’Driscoll.
(page 3). I then (over a month later) on January 23, 2019 was notified that the allegation against
me was that I engaged in “non-consensual sexual contact through kissing and touching of intimate
body parts and penetrating her vagina with (my) penis without her consent while
was incapacitated.” The letter also underscored the school’s position that “(i)f during the
investigation there are additional allegations, we would provide an updated notice to you.”

        The letter outlining the charge against me (sexual intercourse with an incapacitated person)
was obviously based on the Investigators’ interviews of         . At the time of the January 23, 2019
letter,        had been interviewed twice: on January 14, 2019 for two hours and on January 18
for another hour and 15 minutes. Based on these interviews, I was sent the above-referenced letter
the following week. I was accused of having nonconsensual sex with                     while she was
incapacitated. The Investigators decided that this was the appropriate charge and then proceeded
to investigate that charge.

        There is no question, as outlined in the January 23 letter, that the investigation was focused
on whether or not         was incapacitated. The investigation revolved around how much she had
to drink. Numerous people were interviewed from a party she attended before our interactions. Her
roommate, with whom she interacted immediately before seeing me at                               , was
interviewed. People with whom she interacted at                and afterwards were interviewed. The
interview notes of all of these people almost exclusively centered around whether or not
was incapacitated, i.e. what I was charged with. In fact, the Investigatory Report itself in the,
“Scope of the Investigation,” section reiterates that the investigation involved non-consensual
activity “all while (         ) was incapacitated and therefore unable to consent to sexual
interaction.” Accordingly, based on my understanding of the charges against me, as presented by
both Dean Kelly and Dean O’Driscoll, I approached my two investigatory interviews with the
objective of disputing Complainant’s claims that she was incapacitated and thus, unable to consent
to sexual activity.



                                                  2
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 4 of 19




        At the conclusion of the investigation, I was cleared of this charge. The Investigatory
Report specifically found that I “neither knew, nor reasonably should have known, that           was
incapacitated by alcohol during (my) sexual interaction with her.” Nonetheless, the Investigators
abandoned the theory they had charged me with (only after there was indisputable evidence that
no reasonable person would have believed she was incapacitated) and then found me responsible
for an allegation that, on its face, was not supported by sufficient evidence when her narrative was
vetted by the Investigators (i.e. she did not give me express consent to have sex with her). And to
be clear, the flaws in             initial narrative (discussed below) could never be meaningfully
remedied by any investigation as there were only two of us in the room.

        The Investigators clearly recognized this error and attempted to address it in footnote 115.
They note that they exonerate me of the incapacitation charge they were investigating, but then
argue that this exoneration “meant that the Investigators had to consider whether          provided
[me] with the consent that the Policy requires to be present in every sexual interaction between
individuals within its scope.” This assertion disingenuously suggests that the investigative process
was divided into two parts: first, to determine whether a reasonable person in my position would
have understood her to be incapacitated and second, whether             consented. This is not the
case. These two theories are utterly incompatible. Ironically, it was the investigative team who
determined this after listening to        describe her memory of that evening for over three hours.
They vetted her narrative and concluded the only viable charge against me was under an
incapacitation theory.

       The Policy defines Consent as

       “…the clear and voluntary agreement to engage in particular sexual activity,
       communicated through mutually understandable words or actions. Consent is always freely
       informed and actively given. Silence or lack of resistance cannot be assumed to imply
       consent. Consent must be ongoing and if may be withdrawn at any time. Consent for one
       sexual act does not imply consent for any subsequent sexual activity. Consent may never
       be obtained through use of coercion, intimidation, force, or threats.”

       “Consent cannot be obtained from an individual who is incapable of giving consent because
       the person…(i)s incapacitated, including through the consumption of alcohol or drugs.”

        The Investigators could have charged me under the theory that               did not convey
consent if they believed her narrative, in any conceivable way, could support that claim. It did not.
Now, when the evidence irrefutably revealed           did not appear to numerous people (including
her own roommate) as though she was incapacitated, the Investigators assert that their
investigation must follow some undefined two-step process wherein, after the evidence fails to
support the actual charge, it somehow defaults to a more general inquiry as to consent. Nowhere
in the Policy is there authority for such an approach. In fact, Dean Kelly’s letter reveals the
opposite is true as it specifically stated: “(i)f during the investigation there are additional
allegations, we would provide an updated notice to you.” At no time did I receive such an updated
notice.




                                                 3
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 5 of 19



        Had I been made aware, prior to appearing for an interview and formulating my defense to
the charges, that the central issue in dispute concerned not whether Complainant was unable to
consent due to alcohol incapacitation but instead, whether or not she consented to the activity, I
would have had a completely different focus when alerted on January 23. The encounter happened
on November 4. Therefore, the passage of time between my interview and the incident was
significant. After reading the January 23 letter my focus was on the incapacitation issue in light of
the information I was provided. As discussed further below, I was not as concerned about certain
facts, such as where in my room I retrieved the condom from, as the January 23 letter suggests
these types of facts were peripheral to the thrust of the investigation:             incapacitation.
Nonetheless, these were precisely the types of topics the investigators focused on as they soon
learned         did not appear incapacitated to a number of independent witnesses.

         Moreover, prior to appearing for my first interview, the only information presented to me
was the initial Notice to Appear. Even though Complainant had, as of January 23, 2019, appeared
for two interviews lasting more than three hours, the Investigators failed to provide me with copies
of Complainant’s interview summaries, any documentary evidence gathered at that point, or other
evidence collected. Instead, the Investigators left me in the dark, hindering my ability to
meaningfully respond to the allegations against me. In fact, I was not permitted to review the
evidence against me (aside from being confronted with printouts of certain text messages I had
never seen before in the midst of my second interview on March 11, 2019), to which I was required
to respond in my interviews, until I was given access to the Evidence Binder on April 5, 2019.
Though permitted to submit a response to the Evidence Binder, as discussed in further detail below,
the points raised in my submission were entirely disregarded when the Investigators, unable to find
me responsible for the initial charges, abandoned the incapacitation argument and pursued a new
theory of the case against me. Specifically, the Investigators’ new theory of the case was that
although a reasonable person would not have known Complainant was incapacitated, nonetheless
she still did not provide express consent to sexual intercourse.

        The above-described actions by the investigative team is, unto itself, procedural error that
directly resulted in an adverse finding against me. However, it also reveals other problematic
policy violations discussed below. The failure to provide me with all documents and statements
gathered during the investigation prior to being subjected to two interviews, and the Investigators’
decision to change their theory of the case and pursue new charges against me without notifying
me of such charges, deprived me of my fundamental right to be notified of the allegations against
me, hindered my ability to defend myself, and thus resulted in a biased process calculated to lead
to the foregone conclusion that I was responsible for the misconduct alleged, all of which resulted
in a deprivation of my due process rights.

       B.      The Investigators failed to complete the investigation within 60 days.

        BC’s Policy provides that the College will endeavor to complete its investigation within
60 days and will keep the parties apprised of when the investigation will continue beyond that time
frame. To date, the investigation has been ongoing for more than six months, far more than the 60
days indicated in BC’s Policy.          alerted BC officials on November 7 of her allegation and
informed BC officials she wanted to go forward with an investigation on December 7, 2018. I was
alerted to this fact on December 14. The Investigative Team, however, did not even reach out to



                                                 4
        Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 6 of 19



         until January 2 and only interviewed her weeks after that. Further, I was not interviewed
until January 29, 2019, 53 days after           alerted the school she wanted to proceed and 83 days
after our encounter. This is particularly problematic in that my recollection about minor details
(i.e. did I retrieve the condom from a wardrobe v. desk) were assigned great significance. However,
it is the school’s failure to abide by the 60-day rule that allowed for a passage of time that logically
affects one’s recollection.

        On March 27, 2019 I received a “Timeline Update” from Dean O’Driscoll in which she
anticipated the Evidence Binders would be available at the “beginning of next week.” However,
after being given access to the binder and submitting my response, the next notice I received about
the progress of the Report was on May 1. I was told that they were working on the Report and I
would be alerted after finals. My finals ended on May 10. On May 21, still having not received the
Final Report, I received an email from Dean O’Driscoll stating that her and Ms. Davis were
“striving to submit the final report after the upcoming Memorial Day holiday.” Yet, I did not
receive any correspondence after the Memorial Day holiday. I finally received the Report
approximately one month after this latest correspondence, on June 18. It is worth noting that my
response to the Evidence Binder was submitted on April 18 and I was given 10 days to review the
entire Evidence Binder and submit a substantive response. The investigative team took the entire
time the Code allows them to complete an investigation (60 days) to simply write the report---
again, a task I was given 10 days to complete.

       C.      The Investigators misapplied the preponderance of the evidence standard.

        The Investigators utilized an incorrect application of the Preponderance of the Evidence
standard in reaching the conclusion that I was responsible for a Policy violation. First, the Policy
incorrectly defines Preponderance of the Evidence as “more convincing than the information in
opposition to it.” The proper standard is whether the alleged events were more likely than not to
have occurred, not whether one version presented is more convincing than the other version. In
light of the fact that the Investigators deemed        incapacitated, it is impossible to then argue
she can be relied upon to offer credible facts that would be necessary to sustain the necessary
burden of proof and find me responsible.

        As outlined below, had the Investigators properly applied the requisite standard of review,
made appropriate assessments of credibility and considered all of the evidence presented by every
party and witness, they undoubtedly would have arrived at the conclusion that I was not responsible
for a violation of BC’s Policy.

        After spending over 3 hours interviewing             it was obvious to the investigative team
(and any reasonable, objective, fact-finder) that the only possible Policy violation her narrative
could support was an allegation that             had nonconsensual sex with me because she was
incapacitated. Inevitably, whether or not I was responsible for this allegation would hinge on
whether 1)         was, in fact, incapacitated and 2) whether a reasonable person in my shoes would
have understood this to be the case. The Investigators then found that the evidence supported the
fact        was incapacitated but there was no evidence that I should have understood that to be
the case. Therefore, the Investigative Report, by definition, makes clear what the Investigators
realized on January 18: it is impossible to substantively rely on         narrative to make a finding
of responsibility that is not grounded in an incapacitation theory.


                                                   5
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 7 of 19




        The Report outlines how the Investigators “find, by a preponderance of the evidence that
        was highly intoxicated to the point of being unable to make informed, rational judgments
and decisions (i.e. incapacitated) starting at some point during the          , and including when
she encountered         at            and then accompanied him to his suite and room on November
4, 2018.” In fact, the report provides 22 distinct reasons why they believe that she was
incapacitated. All of these reasons, reveal that          cannot be depended on to give a reliable
narrative on which to base a finding of responsibility.

        Among other evidence that reveals she is an unreliable witness is that the Investigators
credit that “she did not recall large passages of time” and that the texts “corroborated
statement that she could not recall much of what had transpired between her and             due to her
level of intoxication at the time.” Similarly, as to what she shared with her roommates, the
Investigators write, “         appeared unable to recall most of the details of her interactions with
       and that this inability was upsetting to her.” The Investigators reiterate that          had to
“put the pieces together” and that her “texts were full of spelling mistakes and incomplete
sentences and their overall tenor was disjointed, repetitive, and very emotional.” The Investigators
note the texts lack coherence. They note that her memory was “spotty” and further comment that
“        stated that while she had a “vague memory of some conversation about condoms,” she
had no recollection of asking         to get or wear one. She said that part of their interaction was
“all fuzzy.””

        It is not surprising that based on this narrative, the Investigators obviously (and
immediately—i.e. by January 23) recognized that her memory of that night was so flawed that it
could not support a claim that         did not consent to sexual intercourse despite the fact that she
related to them the issue about the thong. This is undeniable. The Investigators immediately
understood that the only viable allegation that could be investigated would center around whether
or not        presented in a way that I would have understood her to be incapacitated. I was alerted
to this on January 23 and the Investigators (approximately five months after I received the letter)
found that I “did not know, nor that [I] reasonably should have known, that                       was
incapacitated by alcohol.” Then, amazingly, the Investigators defaulted to the theory they had
obviously rejected after her lengthy interviews: that they could rely on her version of events to
support a claim of non-consensual intercourse. This, on its face, reflects that the Investigators
misapplied the preponderance of the evidence standard. The other evidence they recovered makes
this fact even more clear.

                  claim actually became weaker as the investigation unfolded:                ultimately
admitted to consensual interactions she had never revealed before: she conceded she kissed me,
physically moved her body in a way so I could help her remove her spandex shorts, and (most
importantly) she ultimately even admitted she remembered that we had a conversation about a
condom. Not only did these facts corroborate the other witnesses’ testimony that she did not appear
incapacitated, but also it simultaneously eviscerated any viable claim she did not consent (again,
a policy section, not implicated in the allegations in the January 23 notification letter). In January,
the Investigators had no sufficient evidence to even investigate a claim of nonconsensual sex under
any theory other than incapacitation, and then, after learning numerous other facts that reveal she
gave affirmative signs of consent I was, nonetheless, found responsible. Ironically, although these



                                                  6
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 8 of 19



additional facts were all exculpatory it further cemented what was obvious by the end of her second
interview on January: her narrative is unreliable. At the close of the investigation, her unreliability
did not only hinge on the fact that her memory was “spotty” and “fragmented” but also that it
shifted in significant ways.

       D.      The Investigators inappropriately tasked me with proving my innocence.

        The Policy fails to explicitly state that I should be presumed “not responsible” unless and
until an investigation determines this to be the case. Nonetheless, I assume that the Investigators
would concede that there is a presumption that I am “not responsible” and it is their job to
investigate the case and only find me responsible if they find credible and sufficient evidence that
I violated the Policy. Their repeated and relentless reliance on what I did or did not say to
during our          conversation (and at other times after my sexual encounter with         ) shifted
the burden of proof in this case so that it was borne by me. The Investigatory Report makes that
undeniably clear.

        In my interview with the investigative team, I explained that          seemed very upset
during the            conversation. I noted she was squeezing a stress ball throughout the
conversation.        herself acknowledged that she said she wanted to keep the conversation broad
and “did not really want to hear “all of the details.”” I also noted       snapped at me when I
confronted her with (what I thought) was the most compelling fact that she both did not appear to
have “blacked out” and that she affirmatively consented to having sex with me; she specifically
asked me to get a condom before we had sex. I had understood from        (as did the Investigators)
that she had already admitted this fact to       (although not to the Investigators in her initial 2
part/3-hour interview).        immediately conceded the point to me but then yelled at me about
whether I thought she was blind.

        Despite these facts, the Investigators consistently noted that I didn’t interrogate
about a number of points they found particularly relevant. In fact, the Report lists 7 distinct bullet
points under the heading, “        stated in her interviews, that        did not tell her the following
additional things during the conversation in            , that he stated in his interviews during this
investigation.”

         First, the           exchange took place on December 7, about 4 weeks after our sexual
encounter and before             even made a formal complaint. Nonetheless, the Investigators make
it clear I had, in their eyes, the obligation to cross-examine        (after already angering her with
the one fact I knew she had already conceded: that she asked me to get a condom) at                 and
make all my points to prove my case weeks before this investigation even began. I understand that
the Investigators are trying to cobble together a case against me because (by the Investigators’ own
concession)              narrative was utterly incoherent and unreliable, however, it is clear by doing
so, they shifted the burden of proof to me.

       The unfairness of this burden shifting is underscored by the fact that, ironically, Boston
College does not employ a hearing model for resolving its Title IX complaints but, instead, uses
an investigative team. Even if the school used a hearing model it is unlikely, at best, that the school
would have allowed me to question           myself. Yet, despite the fact Boston College shuns this



                                                  7
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 9 of 19



approach, this is exactly what the investigative team determined I should have done to prove my
case to them. Of course, the Investigative Report spends so much time on these points because
they understand that there were only me and          in my room during the encounter and
narrative alone does not credibly support the charges. And now, my failure to have asked all the
questions they deemed (months later) to be appropriate, from their perspective only and as “arm
chair quarterbacks” has been used against me as affirmative evidence of my responsibility. This is
burden shifting at its worst as it underscores the Investigators are not relying on actual evidence
but simply my reaction to the allegations to prove the case against me.

        It is also clear the Investigators shifted the burden to me as, since               offers no
meaningful facts as to what unfolded in my bedroom, they rely on her usual customs and practice
when having sex in order to draw conclusions as to what they deem the most important fact in the
case: the issue of the thong. For instance, they write that they credit           statement that she
had never had sex while keeping her underwear on, and had no recollection of pulling her
underwear to the side, nor that I did. This objectively reveals that the Investigators are relying on
the fact she does not have a memory of something as evidence of that fact because it is not
something she has done in the past.

        No objective fact-finder in any fact-finding endeavor would accept someone’s “normal
practice” in other encounters as substantive proof to address an important issue that a person has
zero memory of. Additionally, any rationale for doing so is utterly undercut by the Investigators’
own report as they determined that         was acting abnormally (as it relates to sexual activity)
the entire evening and that such conduct was evidence of her incapacitation. For instance, they
quote                   who noted           “seemed more “outgoing” and “touchy” than usual.”
       who noted she was “more outgoing” and         who said she was “grinding” with people and
dancing in a “sexual manner” and was “uncharacteristically flirtatious.” If the evidence is that
       was acting in an atypical sexual nature that whole evening why is it relevant that she had
never had sex while wearing a thong before? More importantly, it is a Policy violation to shift the
burden of proof to me and force me to counter the Investigators’ reliance on               lack of
memory as substantive proof of something that occurred between us, as opposed to her actual
memory of an occurrence.

       E.      The Investigators failed to meaningfully apply the Policy’s definition that consent
               is the clear and voluntary agreement to engage in particular sexual activity,
               communicated through mutually understandable words or actions.

        The Investigative Report, in contravention of the Policy, arbitrarily divides my very brief
sexual encounter with        into two sections when analyzing whether           consented to having
sex with me: before        commented about the removal of the thong and afterwards. A review
of the actual evidence, however, is that this methodology undercuts the Policy’s mandate that
consent must be determined by analyzing what was “communicated through mutually
understandable words or actions.”

       The purported rationale offered by the Investigatory Report is that the Policy states
“(c)onsent must be ongoing, and it may be withdrawn at any time. Consent for one sexual act does
not imply consent for any subsequent sexual activity.” However, at the same time, the Investigative



                                                 8
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 10 of 19



Report concedes that        never explicitly told me that she did not want to have sex with me but
“this was what she meant when she told (me) that (I) did not “get to take [her] underwear off.””
To “mean” something is what you have in mind as your purpose or intention. The real issue is,
despite what she may or may not been thinking (or “meant”), did         convey that she consented
to have sex? In order to determine this (precisely because she did not explicitly say she did not
want to have sex with me) all of the “words and actions” that occurred before penetration must be
considered in determining whether         conveyed consent. Her own words in text messages after
the fact confirmed, “Like he didn’t know,” which provides the foundation that she did not tell me
“No.” I was not aware nor did she make me aware until she told me to stop.

        The Investigators did not simply refuse to do this, they employed skilled sleight of hand to
argue that critical facts that unambiguously conveyed consent to have sex only supported consent
to “make out.” The Investigators then deemed these important facts irrelevant when considering
whether or not           expressed consent to have sex. Specifically, they write, “        apparent
consent to the initial part of the parties’ sexual interaction is irrelevant to whether        gave
consent to        to penetrate her vagina.” This was procedural error.

        The Investigators credit that          made the “flirtatious” comment, “I know you want to
do it.” They consider it a relevant factor in assessing whether she wanted to “make out” with me
but considered it irrelevant as to whether she consented to the penetration. They credit that she
said this but do not discuss at all the fact that the “flirtatious” comment of me wanting to do “it”
obviously referred to sex.

        Equally troubling, is that they limit the fact that         arched her back to facilitate the
removal of her spandex as evidence of “making out” but failed to consider this fact when
determining whether or not she conveyed consent through “mutually understandable words and
actions.” In order to seemingly justify this, they define “make out” as “kiss, lie in close proximity
to each other on the bed, while touching, partially undressed.” They, of course, do not do any
further meaningful analysis that such a definition mandates. For instance, they reference
“touching” while partially undressed but do not detail what they mean. The investigator’s
definition (touching while partially undressed), and many definitions, of “making out,” suggests
some type of genital stimulation. This is corroborated by the fact that       facilitated the removal
of her spandex pants. The Report completely avoids any type of detailed analysis on this point
because it reveals that the failure to remove the thong does not speak in any meaningful way to
desire not to have her genitals touched or penetrated when considering the totality of the
interaction. Stunningly, they then limit that fact, without any analysis (as mandated by the Policy)
to whether or not she consented to “making out.”

       Perhaps these facts would be irrelevant if       explicitly stated she did not want to have
sex. However, her comment about the thong, (an item of clothing that is not, like spandex shorts,
a meaningful barrier to sexual intercourse) did not remotely undercut all of these other acts that
unambiguously conveyed consent. The fact that the Investigators did not even consider these facts
when analyzing this issue is procedural error.

       Although            arching of her back and comment “I know you want to do it” were
ignored by the Investigators when considering the issue of consent, the most glaring error was the



                                                 9
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 11 of 19



Investigators utter dismissal of the fact I spoke with        about using a condom multiple times
before the penetration occurred. There is no explanation as to why this is not dispositive as to the
issue of consent. The Investigative Report gives this issue short shrift conclusory stating, with no
analysis: “The Investigators find further that whatever conversation the parties had about a condom
was not sufficient to counter the fact that      expressed a lack of consent to       for penetration
by telling him not to remove her underwear.”

        The Investigative Report utterly discounts the fact that before the penetration took place
there was a conversation about a condom. It is worth noting that this fact is not in dispute.
immediately corroborated the fact that a condom was discussed when, minutes after the encounter,
she referenced it to      . Further, she, eventually, told the Investigators she had a “vague memory
of some conversation about condoms.” Finally, in the conversation at                 ,        does not
dispute my assertion that “she asked (me) if he had a condom” but rather responded “But did I tell
you to get a condom or ask you to use a condom?” This demonstrates that she recalled more about
the substance of the conversation, beyond just the fact that a conversation took place concerning a
condom. This fact alone (and the overwhelming corroboration of this fact) makes it more likely
than not        conveyed consent as to the actual penetration. Nonetheless, the Investigative Team
“found it more likely than not that the parties had some conversation about a condom, but that it
did not consist of         giving        an unambiguous instruction to put a condom on in order to
have sex with her. The evidence concerning the conversation about a condom did not outweigh
the evidence supporting a finding that          did not give         “clear and voluntary agreement,”
“through mutually understandable words or actions, “to his penetration of his vagina.” Importantly
however, in making this erroneous assessment, the Investigators also disregard the fact that
claimed to have no recollection of how her underwear was moved to the side, while I specifically
recalled and stated that she moved it to the side herself; this action further supported her clearly
expressed consent to engage in sexual intercourse.

        Inherent in the use of a condom is the fact that penetration will occur and the parties are
taking steps to reduce the probability of pregnancy or a sexually transmitted infection. Perhaps
recognizing the importance of this fact, the Investigators felt the need to discredit me on this point
despite all of the independent corroboration. For instance, in footnote 89 the Investigators write:
“In his second interview,         stated that        might have said, “Do you have a condom?” as
opposed to “Get a condom.” In his comments to the summary of this second interview,             stated
that         asked him to get a condom.” They also assign some significant to the fact that
related to them that, at         , I said she “asked (me) if (I) had a condom” as opposed to “get a
condom.” Amazingly, they label these statements as inconsistencies. There is no clearer proof that
these Investigators are simply trying to diminish the fact that this conversation about the condom
is dispositive (and corroborated by multiple witnesses). It is impossible to believe that any
objective investigator could draw some relevant distinction between a participant saying “Do you
have a condom?” versus “Put a condom on.” At this point in the encounter             proved she could
and did communicate with me. She did not say “no,” and she did not remain silent; she spoke to
me about a condom.            omitted this fact in her first interview, claiming her memory on this
point is “fuzzy”, but the Investigators’ focus instead is on the relevance of “do you have a condom”
v. “put a condom on.”




                                                 10
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 12 of 19



        Finally, as the Policy makes absolutely clear---consent can be withdrawn---the opposite is
true as well. Even if the Investigators believe that           request to remove the thong had the
importance they believed it had, there was the conversation wherein                  asked me about
whether I was wearing the condom before penetration and before I had put it on. Of course, as to
this period of time,         claims her memory is “fuzzy.” Although the Investigators were content
to point out the fluidity of a sexual interaction when determining          consented to the first half
but not the second, they had no interest in even attempting to opine on the fact that after the thong
exchange was when the (undisputed) condom conversation happened where she confronted me
about whether I had put the condom on yet. There is nothing to undercut this fact and independent
evidence to support it. The fact that the Investigators ignored this shows that this aspect of the
Policy (the definition of consent) was inconsistently applied in the investigation and is independent
procedural error.

       F.      The Investigation was not “thorough,” it lacked integrity, and was incomplete.

         The Investigators’ refusal to examine           narrative in the same manner they examined
what I said reflects that they failed their mandate to conduct a complete and thorough investigation
with integrity. The Investigators take a critical eye to much of what I offered in this case (as well
as some of my witnesses). However, they are utterly silent on a number of critical inconsistencies
and omissions by            . As described below, the Investigatory Report reveals that          was
utterly untruthful when describing important aspects of the encounter yet her narrative was not
critically reviewed. My statements, however, were dissected in a fundamentally different manner.

               1) The Investigators never probed why           omitted the fact that she engaged
                  in consensual interactions with me in her first two interviews.

         On January 23 I was charged with nonconsensual sexual activity that, aside from the
penetration, included “kissing and touching of intimate body parts.” Although, the investigation
deemed me Not Responsible for this conduct, a critical point is that the investigation lacked
integrity as the Investigators never addressed the fact that        intentionally lied to them about
the core issue in the case: the consensual nature of our encounter. The investigation revealed that
        texted and spoke to her friends within hours after the encounter on November 4 and, among
other points, conceded she made out with me. Nonetheless, she refused to admit this to the
Investigators during the January 14 and January 18 interviews (interviews that took place over two
months after sending these texts), and makes allegations that are fundamentally at odds with the
narrative version contained in the texts. Any “thorough investigation” would have explored why
        made this material omissions. In light of the texts and conversations with her friends there
can be no dispute she remembered these aspects of the night. She intentionally did not inform the
Investigators of these facts.

                was not asked once about this critical fact nor was it referenced at all in the
Investigatory report. Did        intentionally omit these facts because they were embarrassing or
cast her in a negative light? These questions needed to be asked. This is especially so, in light of
the repeated credibility determinations the investigative team made as to all of my statements. The
Investigators repeatedly questioned my honesty but not once addressed the fact that             lied




                                                  11
      Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 13 of 19



about the consensual nature of our sexual interactions (literally) minutes before we actually had
sex.

               2) The Investigators never probed why       omitted the fact that she had a
                  conversation with me about a condom before the penetration.

        As with the consensual sexual contact that         belatedly admitted to (despite admitting
it to      immediately after our encounter) the fact we spoke about a condom. Again, this fact, by
any objective analysis, is dispositive as to consent and I discuss this elsewhere in the appeal.
However, the fact she omitted it, although she clearly remembered that part of the evening, is
relevant as to her credibility. Once again,        is omitting facts that speak to the core issue in
this case: consensual sex.

               3) The Investigators did not a) question          about her text where she explicitly
                  confessed that she consented to the initial penetration and b) did not address
                  this fact in their report despite the Policy’s mandate that they offer a rationale
                  for their findings.

        The morning after         and I had sex she texted         . In the relevant portions (with
the individual text messages separated by “/”)        writes:

                      took me back to his room/don’t tell anyone this please/I don’t want anyone
       to know/We made out/And then he kept trying to take my pants off/Or thong at
       least…because he started to have sex with me/And I kept being like wait/Wait wait/And
       then he started too/And it was fine/But I was so upset because I didn’t really wanna/And it
       was fine/But I was so upset because I didn’t really wanna/And he stopped when I said
       stop/And he was like something wrong somethings wrong/And I was like panicked and
       crying/And I don’t remember leaving

She adds, “I was just so upset that I let myself have that happen.” She then clarifies that she “let
       fucking          fuck meeee” and further (and unequivocally) makes clear that when she
said stop he did and most importantly, “I just like let him start/Like he didn’t know..I didn’t
want it at all/idk/I’m just mad.” This text exchange began on November 4, 2018, hours after the
incident.

        This text was so important I highlighted it for the Investigators in my April 18 submission.
I wrote:

               From the witness summary, it appears that               was not asked
               about one of the most relevant concessions in that text exchange:
               she conceded to            (the same morning as the encounter) that
               the two began to have consensual sex and 1) “he stopped when [she]
               said stop” and, 2) “I just like let him/start/Like he didn’t know… I
               didn’t want it at all/idk/I’m just mad.” This is what         explains
               happened: they began to have sex and there came a time that
               indicated that she did not want to have sex anymore (because her



                                                12
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 14 of 19



                back hurt) and he respected that request. Putting aside all the other
                evidence in this case, this text from         reveals that the charges
                against       must result in a finding that he is not responsible. Far
                from being incapacitated,           did not lose any ability to make
                an informed decision about having sexual intercourse with
                      . In her own words, she “let him” begin, she made no
                indication that she did not want to—“he didn’t know,” and
                when she decided it should end she told him to stop. He did.
                These facts are dispositive.

                Further, these texts are important for what they reveal but they are
                also important when assessing             credibility and whether she
                was forthcoming during the course of the investigation. It is clear
                from this very candid exchange with              that the next morning
                        remembers consensually kissing            (i.e. “We made out”)
                and that she initially consented to having sex with him (i.e. “I just
                let him start”) that she, subjectively (at least the next day) did not
                want to have sex but, based on her actions,              would not have
                known (i.e. “Like he didn’t know”) and then he stopped when she
                said stop. Despite the critical information contained in these texts,
                       meets with Investigators on January 14 and January 18, over
                two months after sending these texts, and makes allegations that are
                fundamentally at odds with the narrative version contained in the
                texts.

         Despite the importance of this issue it received no attention in the 62-page Investigative
Report. How can a 62-page Investigatory Report which concludes that                 did not provide
consent to me not address a text where she states she “let (me)” begin? This text alone makes it
“more likely than not”           provided consent (i.e. “let me” penetrate her). The fact that this
critical piece of evidence was 1) not initially addressed with       , 2) not followed-up on when I
raised it on April 18 and 3) was ignored in the Investigatory Report makes it utterly clear this
investigation lacked “integrity,” and was not “thorough” or “complete” as mandated by the Policy.

        While ignoring this important point, the Investigative Report also distorts the other critical
section of this text.         texted that “Because he started to have sex with me/And I kept being
like wait/Wait wait/And then he started to/ And it was fine”. Attempting to address
unambiguous reference that the beginning of the sex was “fine” the investigators write footnote 83
and adopt             blatant shifting of the tense from “it was fine” to “it’s fine” and her revisionist
explanation of what she meant by “it’s fine”. They write,

                “       stated that this was her way of trying to suppress her
                emotions while she was at work. She stated, “Saying, “It’s fine” is a
                way for me to try to suppress something that’s bothering me, or act
                like it didn’t happen when deep down it is really affecting
                me….When something traumatizing like this happens, or even
                anything out of the ordinary, it takes me a while to process things or



                                                   13
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 15 of 19



               even believe that something happened, so me saying this to one of
               my closest friends was me trying to come to terms with something
               that I had not fully processed yet.”

        The text did not say “it’s fine” but rather “it was fine” and this comment was an
unambiguous reference to the start of the sexual encounter, i.e. the penetration. Amazingly, the
investigators allow          to convert her comment “it was fine” (specifically referring to the
beginning of the sexual encounter) to some amorphous “It’s fine” referring generally about her
feelings in that moment as she “processes” the encounter. There can be no doubt she is referring
to the act of penetration as she continues the text (again using the past tense) that she ultimately
told me to stop—and she then makes clear that, upon her request I did; and that all of this happened
after the penetration which was “fine.”

        Facts matter and investigators are meant to be objective and independent.            , obviously
recognizing the issues this text presents for her allegation, changes the tense of the text from “it
was fine” to “it’s fine.” She then offers an explanation for this text that is utterly irrelevant to the
fact that the text, and the use of the past tense “it was fine” is referring to the act of penetration
and not an effort to “suppress something that’s bothering” her. It is up to any objective investigator
to independently examine and scrutinize a narrative. As noted elsewhere, the investigators seem
singularly focused on performing this task when reviewing my narrative. In this case, when
explicitly referencing the moment of penetration (he started to have sex with me)                 texted
“And it was fine.” Instead of scrutinizing this text, which again could singularly be relied on to
support a finding of “Not Responsible” the investigators adopted                        patently false,
revisionist explanation.

               4) The Investigators refused to review all the relevant evidence as to the issue of
                  whether        conveyed consent to have sex with me.

        The Investigators admitted that they did not consider “            alleged post-penetration
instructions, comments, actions” when considering whether she consented. This was procedural
error. Specifically,         instructed me to “go slow” multiple times and to “keep it there”
(referring to my penis when it was fully inserted in her vagina) and that she did not want to flip
over because she did not want me to “cum too fast.” As to this last point,           even conceded
that she has said this in past sexual encounters. This is particularly problematic procedural error
because         has no memory of the majority of the interaction and concedes she never explicitly
told me not to penetrate her. These facts are relevant in assessing what actually happened as these
statements serve to corroborate all the other actions         took to convey consent. They cannot
simply be ignored.

        The Investigatory Report, itself, reveals that it was procedural error not to consider these
facts when meaningfully analyzing the issue of consent as this is exactly the methodology they
employed when assessing the alleged non-consensual touching at                  . In their analysis of
the evidence as to the touching in            the Investigators correctly reviewed all the evidence
to make a final determination. In that incident, the Investigators considered the conduct following
that touching (the grabbing of the waist) to determine whether there was a Policy violation; in
other words, they were open to factoring in all the relevant evidence. Specifically, as to the



                                                  14
        Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 16 of 19



      analysis the Investigators write, “(n)one of the witnesses observed any negativity between
the parties as they interacted after this touching; in fact, the opposite was true.  bought food
for       and joined him and his friends in            suite.”

        Therefore, although the Investigators considered all the evidence (both before and after the
alleged nonconsensual touching) to determine whether there was a Policy violation for what
occurred at                the Investigators explicitly reject this approach as to             second
allegation. This is additional proof that the Investigators were in a result driven analysis. The fact
that the Investigators rejected the exact methodology they employed as to the first allegation when
reviewing the evidence of the second allegation is procedural error.

                   5) There are numerous examples that show that this was not a fact-driven endeavor
                      but a result-based report.

        Amazingly, the Investigators assign great weight to the fact            stated she was crying
when in my suite. First,          in a text to     , asks him if she was crying when she interacted
with him. Although, she was, in fact, crying at this point, her lack of memory as to that makes it
clear that she is totally unreliable witness to conclude she was crying in my room. Second, the
Investigators dismiss          account that she was not crying claiming that it was “fleeting” and
                         Roommate 1



that he was “not well-acquainted” with          . One can pass a stranger on the street and see if tears
are coming from their eyes in the moment it takes to walk by. Nonetheless, the Investigators do
not credit me, do not credit       , do not consider the fact that
                                      Roommate 1
                                                                         texted        that she did not
even recall crying when interacting with him, and they ultimately conclude she was crying in the
suite.        account of seeing her, saying hello and her leaving is direct evidence that was ignored
      Roommate 1



and explained away by the statement it was “fleeting.” She walked right past him and said “hey.”

        The inherent inconsistencies of this report also show that the standard of proof could not
have been applied correctly. In the section justifying their claim that         was incapacitated they
write that “the weight of the evidence (including           own statements) supported a finding that
       (who was sober) performed each sexual act of a physical nature during the parties
interactions in the room        stated        did not touch him in a sexual manner at any point and
did not touch his penis or genitals.” Not true. The report, itself, quotes me as saying that we started
to kiss and “continued kissing as well as “grinding” against, each other.”

        Further,         (ultimately) conceded (as she had in her texts the same morning of the
encounter) that “she had some memory of kissing             and allowing him to remove her shorts.”
These are all important facts and the investigative summary simply gets them wrong. Further,
although the Investigators occasionally use                  comments to her friends as helpful
corroboration of her narrative there is no similar analysis as to what I said. For instance, the Report
notes I told my friend         that          made “some of the first moves” and            recalled me
saying that         did not want me to have sex with her from behind because I would “cum too
quick.” Again, the inconsistency of the Investigators’ approach to viewing my narrative versus
         is striking and is procedural error. While the Investigators discussed               demeanor
when speaking with her roommates about the alleged incident, they excluded information
concerning my reaction to learning of these false charges; i.e. being shocked, scared, upset, and




                                                   15
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 17 of 19



appearing as though I was going to vomit. This further demonstrates the biased nature of the
Investigation Report.


       F.      Denial of the opportunity to review evidence.

        BC’s Policy states: “the University will provide an opportunity for all parties to present
written statements, identify witnesses, and submit other evidence, as well as the opportunity to
review and respond to available evidence.” As discussed above, I was not permitted to review the
Complainant’s statements, any documentary evidence gathered, or a description of the allegations
against me prior to appearing for two interviews. The first opportunity I had to review the evidence
against me was during my April 5, 2019 review of the Investigators’ Evidence Binder, after I had
already participated in two investigatory interviews.

        By depriving me of the opportunity to review and respond to all available evidence prior
to subjecting me to two interviews, BC violated its own Policy as well as my fundamental right to
a fair and impartial process.

       G.      Failure to provide a hearing.

        BC’s Policy deprived me of a full hearing and a meaningful opportunity to be heard.
Incredibly, while BC conducts hearings for general student conduct matters, students accused of
sexual misconduct are deprived of this right, despite the more serious nature of the charges and
the ramifications of a responsible finding. As a result, I was denied the opportunity to confront and
question my accuser, question the witnesses, challenge the evidence against me, and have my case
heard before an impartial panel. Instead, the Investigators were given full and unfettered discretion
to determine what evidence they deemed credible and relevant, what evidence to include or
exclude from the interview summaries and final Report, make assessments of credibility, and reach
conclusions concerning responsibility. Consequently, because there is no independent hearing
panel, the Investigators are able to act as both judge and jury, thereby directing the outcome of the
investigation.

        This conflict of interest is exacerbated by the assignment of two Investigators who are
unable to remain neutral. As an employee of the College, Dean O’Driscoll subscribes to the
College’s (commendable) goal of eliminating sexual violence on its campus. The failure to issue
findings of responsibility and sanction reported instances of sexual violence would go against this
objective, and potentially compromise her position within the Dean of Students Office. Similarly,
Investigator Jenn Davis has built a business over the past four years investigating university Title
IX and workplace misconduct allegations. Certainly, she strives to maintain the College as a client
with the intention of being retained on future cases at BC. The failure to issue responsibility and
findings or impose sanctions could likewise compromise any future business or paychecks from
the College.

       Given the severity of the potential sanctions and the significant impact that a finding of
responsibility would have on my education and future career, I should have been afforded a full




                                                 16
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 18 of 19



hearing consisting of a truly independent panel, cross-examination of all witnesses, and the right
to confront and question my accuser.



       H.            Failure to ensure confidentiality.

        BC’s Policy discusses at length the manner in which a complainant’s identity and
allegations are kept confidential. Conversely, demonstrating a bias against the accused, there is no
reference made in the Policy to a respondent’s right to confidentiality and privacy. (Student Sexual
Misconduct Policy 2018-2019, pg. 9-10). My right to confidentiality in this investigation was
violated when Complainant, with the approval of the College, reported to my                    that a
                                  had sexually assaulted her. This disclosure occurred before I even
had the opportunity to appear for a first interview to present my account. A few days later,
held a meeting with the             , during which he generally addressed the issue of consent, and
provided a warning about the meaning of consent. Noticeably,

               . With only                                , my        was readily able to determine
that I was the one accused, and called me into his office to ask me about the situation in vague
terms the day before my first interview. Consequently, any member of the        who was not aware
that I was the one accused of sexual assault was now able to piece two and two together. The
foregoing constituted a clear violation of my rights to confidentiality and privacy in the process,
yet the College has failed to take any action in response.

        Moreover, this action on the part of the Complainant, and inaction on the part of the
College, further illustrates the College’s clear bias against me, and predetermination of my guilt.
There is no other logical explanation for the College allowing someone who alleges a claim of
sexual assault to disclose that allegation to a school official, in this case an              , prior to
the accused having any opportunity to defend himself. The foregoing begs the question of whether,
in every case of a sexual assault allegation made against one its            , BC permits the accusing
party to alert the respondent                   of such charges. The only explanation for condoning
such a disclosure prior to an investigation and finding is a presumption of guilt against the accused.


II.    New information that was not available to me at the time of the adjudication process
       would have affected the outcome.

        Since the issuance of the June 18, 2019 Resolution Letter, I have become aware of new
evidence that directly bears on the issue of Complainant’s consent to sexual activity. Specifically,
I informed      , one of the witnesses, in this case about the school’s finding against me. He then
            Roommate 1



confided to me that he had heard unambiguous signs of consensual sex from his location in the
common area of the suite at the time of the relevant sexual activity. I believe he should be re-
interviewed as to what he heard, as his statements are directly material to the determination of
whether         did in fact consent to sexual intercourse.




                                                      17
       Case 1:19-cv-11626-DPW Document 51-5 Filed 10/18/19 Page 19 of 19



III.   Conclusion.

        The foregoing procedural errors, individually and when taken together, unfairly and
materially affected the outcome of my case. BC’s Sexual Misconduct Policy guidelines are vague,
biased in favor of the accuser and provide little, if any, guidelines regarding the rights of the
accused. Consequently, the Investigators engaged in a procedurally flawed investigation that
resulted in an erroneous finding of responsibility and an unduly severe sanction of suspension.
Given the lack of credible evidence supporting Complainant’s claims, the testimony and
documentary evidence corroborating my account, the numerous procedural errors discussed herein
and my prior unblemished disciplinary record, the sanction imposed was excessively harsh,
unreasonable and punitive.

        I have absolutely no history of the behavior I am being accused of, and my friends, teachers,
         , and family can attest to this. I must reinforce that I would never engage in any conduct
that was not consensual and I firmly believe that I have not engaged in any conduct which could
be considered a violation of BC Policy. For all of the reasons stated above, I respectfully request
that the Decision finding me responsible for a violation of the Policy be reversed.


                                              Sincerely,




                                                 18
